Order entered March 14, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00008-CV

    TIFFANNY JONES, M.D. AND TJONESIVFMD, PLLC, Appellants

                                       V.

   FRISCO FERTILITY CENTER, PLLC, D/B/A DALLAS IVF, Appellee

               On Appeal from the 471st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 471-02739-2020

                                   ORDER
                 Before Justices Molberg, Nowell, and Goldstein

      Before the Court is appellee’s March 14, 2022 “Third Emergency Rule 29.3

Motion: Enforcement of Temporary Injunction Against Appellants.” We request a

response, if any, from appellants by March 21, 2022.


                                            /s/   KEN MOLBERG
                                                  JUSTICE